DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mask with Keyed Portion, Lotion Dispenser and/or Rotatable Nasal Prongs.

Claim Objections
Claim 2 is objected to because of the following informalities:  
1. Claim 2, line 3 would be more clear if it recited “a facial interface and a nasal interface”, since line 5 refers to “the facial and/or nasal interface” (emphasis added), claim 3 refers only “the facial interface” and claim 4 refers only to “the nasal interface”
2. Claim 2, line 4 should read “provided to the frame”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-16, 25 and 26 of U.S. Patent No. 8,757,157 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims and thus fully anticipate the instant claims.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 9,566,405 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the limitations of the instant claims and including the limitations of patented claim 5 in patented claim 1 to arrive at the instant combination of limitations would have been obvious to an artisan at the time of invention in order to predictably recite a more comprehensive article.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 3-5 (and thus claim 6, which depends on claim 5), the claims recite “the patient’s”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (WO 2005/063328 A1; hereinafter “Davidson”).
Regarding claim 1, Davidson discloses a mask (Fig. 71) comprising:
a frame (frame 38); 
a facial and nasal interface provided to the frame (cushion 42 and nozzles 17, see Fig. 5b for labels); 
and headgear (headgear assembly 170) (Fig. 71) provided to the frame to maintain the mask in a desired position on the patient's face (per the standard function of face mask headgear), 
the headgear including at least one strap (straps 171, 172) and a buckle (clips 173a,b) (Figs 71 and 73) provided to the strap, the buckle including an opening (slot 181) (Fig. 73) adapted to engage a post (comprising projection 184 on tab 182) provided on the frame (Fig. 73), 
wherein the opening includes a keyed portion (slot 180) structured to prevent rotation of the buckle with respect to the post when the buckle is engaged with the post (given that elongated projection 184 extends though elongated slot 180, as shown in Fig. 71 and described in para [00132], the rotation of the buckle with respect to the post will be prevented). 
Regarding claim 5, Davidson discloses a mask (Fig. 5a) comprising: 
a frame (frame 38); 
a cushion (cushion 42) (Figs. 5a and 36b) provided to the frame and adapted to form a seal around an exterior of the patient's mouth in use (para [0071]); and 
nasal prongs (nozzles 17) provided to the cushion and adapted to from a seal with the patient's nasal passages in use (para [0071]), 
wherein each of the nasal prongs is adapted to rotate relative to the cushion to change the angle at which the nasal prong extends with respect to the cushion (Fig. 36b; ball-jointed insert 106...incorporated into nozzles 17 to allow greater rotation and angular freedom and allow alignment in all directions, para [00104]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davidson in view of Loomas et al. (US 2007/0295338 A1; hereinafter “Loomas”).
Regarding claims 2-4, Davidson discloses a mask (Figs. 5a) comprising: 
a frame (frame 38); 
a facial interface that includes a cushion (cushion 42) provided to the frame and adapted to form a seal around an exterior of the patient's mouth in use (para [0072]); and 
a nasal interface that includes nasal prongs (nozzles 17) extending from the cushion (Fig. 5a) and adapted to from a seal with the patient's nasal passages in use (para [0073]), 
but Davidson is silent regarding a lotion dispenser or moisturizer provided to the frame and adapted to dispense lotion for lubricating and/or moisturizing the facial and/or nasal interface. 
However, Loomas teaches that it was known in the art of respiratory interfaces at the time of invention to include lubricants/moisturizers in or on device components associated with nasal interfaces comprising nasal prongs (Fig. 25) (an active or inactive ingredient may be added into (or onto the surface of) at least one component of the device…a lubricant or moisturizer (on the surface of the holdfast, for example), para [0218]; wherein the treated components are thus adapted to dispense said lubricants/moisturizers, which are fully capable of being used as claimed, i.e. for lubricating and/or moisturizing the facial and/or nasal interface, thus comprehending the claimed “lotion dispenser”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask with patient interface components provided to a frame disclosed by Davidson to include wherein the facial and nasal interface has lubricants/moisturizers (lotion) provided therein or thereon as taught by Loomas such that a lotion dispenser adapted to dispense lotion for lubricating and/or moisturizing the facial and/or nasal interface is provided to the frame along with the interface, in order to improve patient comfort, seal, etc. by providing said lotion in combination with said interfaces for quick and easy application of the lotion (Loomas, para [0218]).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davidson in view of Trimble et al (US 4,782,832; hereinafter "Trimble").
Regarding claim 6, Davidson discloses the mask according to claim 5, wherein Davidson further discloses wherein each of the nasal prongs engages a sloped base provided to the cushion (inclined platforms 104) (Fig. 34; para [00101]). Although Davidson teaches the need for rotatable nasal prongs for changing the alignment angle of the prongs to better suit an individual’s nares (para [00104]), Davidson is silent regarding wherein each of the nasal prongs includes a sloped end such that rotation of the nasal prong is adapted to rotate the sloped end relative to the sloped base which changes the angle at which the prong extends with respect to the cushion. However, Trimble teaches that is was known in the respiratory interface art at the time of invention to provide a nasal interface (nasal puff 48) (Fig. 5) with nasal prongs (Fig. 7) including a sloped end (angle shim 60) such that rotation of the nasal prong is adapted to rotate the sloped end relative to a base (body 58) (Fig. 9) which changes the angle at which the prong extends with respect to the base (a rotatable connection is provided between the shim 60 and the…body 58…the respective pillows 62 can be shifted though the expedient of rotation of the underlying angle shims 60, and in this manner a wide angular orientation of the individual pillows can be achieved, col. 4, lines 1- 3 and 19-22). Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly, Applicant claims a combination that only unites old elements (mask with swivel nasal prongs) with no change in the respective functions of those old elements (swiveling nasal prongs), and the combination of those elements yields predictable results (mask with swivel nasal prongs); absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sloped base and rotatable nasal prongs for changing the alignment angle of the prongs disclosed by Davidson to include the rotatable nasal prongs with sloped ends taught by Trimble, in order to allow the user to independently control the angles of the nasal prongs with respect to the cushion base from which they extend (Davidson, para [00104]; Trimble, col. 5, lines 21-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 7:30a-4:30p, F 7:30a-11:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785